 



EXHIBIT 10.1
AMENDMENT TO THE
HILLENBRAND INDUSTRIES, INC.
STOCK INCENTIVE PLAN
W I T N E S S E T H
     WHEREAS, Hillenbrand Industries, Inc. (the “Company”) presently maintains
the Hillenbrand Industries, Inc. Stock Incentive Plan (the “Plan”); and
     WHEREAS, the Company, pursuant to Section 16.1 of the Plan, has the right
to amend the Plan from time to time, subject to certain limitations; and
     WHEREAS, in an effort to insure the best “accounting impact to the Company”
as set forth in Section 4.4 of the Plan, the Company desires to amend the Plan.
     NOW THEREFORE, the Plan is hereby amended in the following manner:
     1. Effective as of the date hereof, the first paragraph of Section 4.4 is
hereby amended to read as follows:
4.4 In the event of any merger, reorganization, consolidation, sale of
substantially all assets, recapitalization, stock dividend, stock split,
spin-off, split-up, split-off, distribution of assets or other change in
corporate structure affecting the Common Stock such that an adjustment is
determined by the Board in its discretion to be appropriate, after considering
any accounting impact to the Company, in order to prevent dilution or
enlargement of benefits under the Plan, then the Board shall, in such a manner
as it may in its discretion deem equitable, adjust any or all of (i) the
aggregate number and kind of shares reserved for issuance under the Plan, and
(ii) the number and kind of shares as to which awards may be granted to any
individual in any fiscal year. In the event of any merger, reorganization,
consolidation, sale of substantially all assets, recapitalization, stock
dividend, stock split, spin-off, split-up, split-off, distribution of assets or
other change in corporate structure affecting the Common Stock subject to an
outstanding award, other than the separation of the Company’s health care and
death care businesses into two separately traded public companies, as
contemplated and preliminarily approved by the Corporation’s Board of Directors,
regardless of the form of the transaction or series of related transactions used
to effect the bifurcation, the number and kind of shares of Common Stock or
other securities which are subject to this Plan or subject to any awards
theretofore granted, and the exercise prices, shall be appropriately and
equitably adjusted by the Board so as to maintain the proportionate number of
shares or other securities without changing the aggregate exercise price, if
any.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Board of Directors of the Company has adopted and
approved this Amendment to the Hillenbrand Industries, Inc. Stock Incentive Plan
on the 12th day of July, 2007.

              HILLENBRAND INDUSTRIES, INC.
 
       
 
  By:    
 
       
 
  Name:   Patrick de Maynadier
 
  Title:   Vice President

 